Citation Nr: 1626499	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-27 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for thoracolumbar spondylosis with dextroscoliosis in the mid thoracic region (thoracolumbar spine disability).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that rating decision, the RO denied service connection for a thoracolumbar spine disability.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a thoracolumbar spine disability.  He asserts that he injured his back when he was involved in an in-service truck accident and that he has had back pain ever since.  

According to the Veteran's service treatment records (STRs) he was treated for back pain of one day's duration which started while playing with dogs.  The assessment was muscle strain.  The pain remained unresolved on a January 25, 1977 follow-up.  Paraspinous spasm was noted with point tenderness at L1.  X-rays were negative.  The assessment was spasm.  

On January 26, 1977 during physical therapy, the Veteran was advised that his right leg was shorter and he was referred for a shoe lift.  The following week, on January 31, 1977, the Veteran continued to report little improvement.  The Veteran was provided with a 1/2 inch felt heel pad in June 1977.  

In June 1978, another back x-ray was obtained for lower back pain due to a "passed (sic) car accident."  The results were negative.  

In May 1979, the Veteran was involved in a truck accident.  He was treated for an injury to his right shoulder and pain.  There was no loss of consciousness, no complaints of back pain, and no other apparent injuries.  Two days later, the Veteran reported continued shoulder pain at a follow-up appointment, but no back pain, or other pain, was noted.  

The Veteran reported recurrent back pain on his June 1979 discharge examination; however, the medical examiner did not address these complaints.

The first objective evidence of post-service treatment for back pain comes from private chiropractic records beginning in 2007.  Records from Hughes Family Chiropractic show that the Veteran completed a new patient medical history questionnaire in January 2007.  On the questionnaire, the Veteran was asked whether his back pain was caused by an injury or activity, and specifically, whether it was caused by:  "strain" "injury" "fall" "auto accident" "work-related," or "none of these."  The Veteran checked the box corresponding to "none of these."  

The private chiropractor records also show that in May 2012, the Veteran reported that he was unable to perform his maintenance work or farm work as a result of his back pain.  

A VA examiner in September 2012 diagnosed the Veteran's back disorder, per x-ray studies obtained on the day of the exam, as thoracolumbar spondylosis with dextroscoliosis in the mid thoracic region as well as minimal degenerative disc disease in the lower thoracic levels and mild degenerative changes of the facet joints in the lower lumbar levels.  

At the examination, the Veteran reported that he was pushed out of a military truck in 1977 and as a result of this fall he experienced back discomfort, but did not complain of it at the time of the event.  He also reported that he experienced back stiffness and soreness the next day and was seen in the outpatient clinic.  The examiner reviewed the Veteran's STRs and noted the treatment for back pain in January 1977, but as noted above, this pain was not associated with a truck accident.

Regarding the Veteran's post-service job history, the examiner indicated, per the Veteran's report, that the Veteran worked on his family farm after discharge; then he worked in private security for 2 to 3 years.  After security work, he worked in various industrial maintenance positions; and, according to the Veteran, he experienced lower back and right hip pain which prompted him to get out of the physical labor required in maintenance work and in 2002.  He then became a boiler operator in a manufacturing plant, which he has been able to tolerate well.  

The examiner opined that the Veteran's current back condition was less likely than not incurred in or caused by the claimed in-service truck injury.  The examiner noted that the initial post-injury medical evaluation resulted in a diagnosis of muscle strain/spasm, but x-rays were negative in June 1978.  The examiner further reasoned that after service, the Veteran worked jobs that have required heavy physical labor for approximately 20 years; and, the examiner opined that the Veteran's current spine complaints and abnormal x-ray findings were consistent with degenerative changes due to age and not the direct result of a spine injury sustained in service.  

In his November 2012 Notice of Disagreement (NOD), the Veteran reported that he has not done anything to my back except for the fall from the military truck while on active duty.  The Veteran stated, "All of my jobs since that time have not required heavy physical labor or lifting."  The Veteran further stated, "Where this idea came from I have no idea."  

In light of the foregoing, the Board finds that another medical opinion is necessary for clarification purposes.  The September 2012 VA examiner's opinion was based on the assumption that the Veteran's work on a farm and doing maintenance for the twenty years following service discharge involved heavy physical labor, but the Veteran maintains that this is not the case.  Thus, the examiner should be asked whether the opinion would be different if we consider credible the Veteran's statement that none of his post-service employment involved heavy physical labor.  In addition, while the STRs show that the Veteran was only treated for right shoulder pain in conjunction with the in-service truck accident, they do show that the Veteran was treated for back pain on a different occasion; that he reported back pain at the time of discharge from service; and, that he was prescribed a heel lift due to uneven leg lengths.  It does not appear that the VA examiner in 2012 considered the Veteran's reports of back pain at the time of discharge from service or any potential consequences to the back from having uneven leg lengths.  These issues must be addressed by a medical examiner in order to fairly decide the claim.  

With regard to the claim of service connection for PTSD, the RO issued a rating decision in December 2015 that denied service connection for PTSD.  The Veteran's NOD with that determination was received at the RO in January 2016.  The RO has yet to issue a Statement of the Case addressing the issue of entitlement to service connection for PTSD.  

The RO is now required to send the Veteran a Statement of the Case (SOC) as to this issue in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015).  Where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the electronic claims file all outstanding private treatment records identified by the Veteran as being pertinent to his claim.  All outstanding VA records should also be obtained and associated with the electronic claims file.  

2.  Obtain an addendum opinion from the September 2012 VA examiner, if available.  The examiner should indicate whether the September 2012 opinion would change, and if so, how, based on a finding that the Veteran's post-service employment up through 2012 did not require heavy lifting or physical labor.  The examiner should also consider the Veteran's reports of recurrent back pain on his June 1979 Report of Medical History at discharge, and what significance, if any, the Veteran's uneven leg length had on the Veteran's back.  A complete rationale for all opinions is requested.  

If the September 2012 examiner is unavailable, a new examination should be scheduled and the examiner must review the Veteran's electronic claims file in conjunction with the examination.  

Then, the examiner should opine as to whether the Veteran's current thoracolumbar spine disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of the Veteran's service.  In this regard, the examiner is asked to consider the Veteran's statements that he injured his back when he fell from a truck in service, and that none of his post-service jobs involved heavy physical labor.  The examiner should also consider the Veteran's reports of back pain at discharge and comment on the significance, if any, of the Veteran's uneven leg lengths as it relates to his back.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  Provide the veteran with a Statement of the Case as to the issue of service connection for PTSD in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a thoracolumbar spine disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

